Order entered January 28, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00092-CV

                             IN RE LINDA J. HART, Relator

       Original Proceeding in the Court of Appeals Fifth District of Texas at Dallas
                                  Dallas County, Texas

                                        ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   ROBERT M. FILLMORE
                                                         JUSTICE